Exhibit 10.1
          SECOND AMENDMENT, dated as of July 21, 2008 (“Second Amendment”), to
the AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of September 26,
2007 (as amended, restated, supplemented or otherwise modified, the “LSA”),
among BioScrip Pharmacy Services, Inc. (“Pharmacy Services”), BioScrip Infusion
Services, Inc. (“Infusion Services Inc”), BioScrip Pharmacy (NY), Inc.
(“Pharmacy (NY)”), BioScrip PBM Services, LLC (“PBM Services”), BioScrip
Pharmacy, Inc. (“Pharmacy”), Natural Living, Inc. (“Natural Living”), BioScrip
Infusion Services, LLC (“Infusion Services LLC) and Bradhurst Specialty
Pharmacy, Inc. (“Bradhurst”, and together with Pharmacy Services, Infusion
Services Inc, Pharmacy (NY), PBM Services, Pharmacy, Natural Living and Infusion
Services LLC, each a “Borrower” and collectively, jointly and severally, the
“Borrowers”), as borrowers, and HFG Healthco-4 LLC (together with its successors
and assigns, the “Lender”), as the lender. Unless otherwise defined herein,
terms in the LSA are used herein as therein defined.
          The Borrowers and the Lender have agreed to amend the LSA on the terms
and subject to the conditions set forth herein.
          Accordingly, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, and subject to the fulfillment of the conditions set forth below,
the parties hereto agree as follows:
          SECTION 1. AMENDMENTS TO LSA. Effective as of the Effective Date (as
defined below), the LSA is hereby amended as follows:
          1.1. The definition of “Debt/EBITDA Ratio” contained in Exhibit I to
the LSA is amended by (i) deleting clause (x) thereof in its entirety and
(ii) replacing therefor the following new clause (x): “(x) the average Debt of
the Borrowers for such fiscal quarter, calculated as the arithmetic average of
all daily balances during such quarter, to”.
          1.2. Section 1.03 of the LSA is hereby amending by adding the
following phrase immediately following the words “proposed Funding Date of such
Revolving Advance,” in the third line thereof:
“or if such Revolving Advance is in an amount in excess of $10,000,000, one
Business Day prior to such proposed Funding Date,”
          SECTION 2. CONDITIONS PRECEDENT
          2.1. Effective Date of this Second Amendment. This Second Amendment
shall become effective as of the date (the “Effective Date”) at such time when:
          (a) the Lender shall have received fully executed counterparts of this
Second Amendment; and
          (b) the Lender shall have received, in form and substance reasonably
satisfactory to the Lender fully executed deposit account control agreements
from Bank of America, N.A.
          SECTION 3. MISCELLANEOUS

 



--------------------------------------------------------------------------------



 



          3.1. The Borrowers each hereby certify, represent and warrant that,
after giving effect to this Second Amendment, (i) except as otherwise disclosed
in public filings made by the Parent with the United States Securities and
Exchange Commission, the representations and warranties in the LSA are true and
correct, with the same force and effect as if made on such date, except as they
may specifically refer to an earlier date, in which case they were true and
correct as of such date, (ii) no unwaived Default or Event of Default has
occurred or is continuing (nor any event that but for notice or lapse of time or
both would constitute a Default or an Event of Default), (iii) each of the
Borrowers has the corporate power and authority to execute and deliver this
Second Amendment, and (iv) no consent of any other person (including, without
limitation, shareholders or creditors of any Borrower), and no action of, or
filing with any governmental or public body or authority is required to
authorize, or is otherwise required in connection with the execution and
performance of this Second Amendment, other than, in each case, such that have
been obtained.
          3.2. The terms “Agreement”, “hereof”, “herein” and similar terms as
used in the LSA shall mean and refer to, from and after the effectiveness of
this Second Amendment, the LSA as amended by this Second Amendment, and as it
may in the future be amended, restated, modified or supplemented from time to
time in accordance with its terms. Except as specifically agreed herein, nothing
herein shall be deemed to be an amendment or waiver of any covenant or agreement
contained in the LSA or any other Document and each of the parties hereto agrees
that all of the covenants and agreements and other provisions contained in the
LSA and the other Documents, as amended, waived or otherwise modified hereof,
are hereby ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their terms from and after the date of this Second
Amendment.
          3.3. Parent and Chronimed, LLC (f/k/a Chronimed Inc.) each hereby
ratifies its Guarantee of the Guaranteed Obligations (as defined in that certain
Amended and Restated Guaranty, effective as of October 1, 2007, made by Parent
and Chronimed, LLC (f/k/a Chronimed Inc.) (the “Guaranty”)) pursuant to the
Guaranty and each of the Borrowers, Parent and Chronimed, LLC (f/k/a Chronimed
Inc.) hereby ratifies its grant of a security interest made under the Documents.
          3.4. This Second Amendment shall constitute a Document under the LSA
          3.5. THIS SECOND AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
          3.6. The captions in this Second Amendment are for convenience of
reference only, are not part of this Second Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Second
Amendment.
          3.7. Any provision of this Second Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability

 



--------------------------------------------------------------------------------



 



of the remaining provisions hereof, and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          3.8. This Second Amendment may be executed in counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.9. Delivery of an executed counterpart of a signature page by
telecopier, .pdf or similar electronic transmission shall be effective as
delivery of a manually executed counterpart.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

                      BIOSCRIP INFUSION SERVICES, INC.       BIOSCRIP PHARMACY
SERVICES, INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    BIOSCRIP PBM SERVICES, LLC       BIOSCRIP PHARMACY (NY),
INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    NATURAL LIVING, INC.       BIOSCRIP PHARMACY, INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    BIOSCRIP INFUSION SERVICES, LLC       BRADHURST SPECIALTY
PHARMACY, INC.    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    Solely with respect to Section 5.3 hereof:                
BIOSCRIP, INC.       CHRONIMED, LLC (f/k/a Chronimed Inc.)    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

 



--------------------------------------------------------------------------------



 



HFG HEALTHCO-4 LLC,
as Lender
By: HFG Healthco-4, Inc., a member

         
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

 